



AGENCY AND COOPERATIVE AGREEMENT

THIS AGREEMENT made effective the __20th__ day of ___October ___, 2006 , (the
"Effective Date").

BETWEEN:

ASIAN DRAGON GROUP INC., a Nevada corporation with offices at suite 1100 – 475
Howe Street, Vancouver, BC;

(“Asian Dragon”)




AND:

WORLD FORTUNE ENTERPRISE INC., a BC corporation with offices at  870 East 54th
Ave, Vancouver, British Columbia, V5X 1L7, Canada;

(“World Fortune”)




(Asian Dragon and World Fortune herein collectively referred to as the
"Parties")




WHEREAS World Fortune is a private British Columbia corporation established to
source and assess opportunities in the precious metals industry in China;

AND WHEREAS Asian Dragon wishes to engage World Fortune as an Agent of Asian
Dragon, and World Fortune wishes to be engaged by Asian Dragon as an Agent, on
the terms and conditions contained herein, to present to Asian Dragon
opportunities in the precious metals industry in China;




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained, the parties hereto do covenant and agree (the
"Agreement") each with the other as follows:

1.

Scope of Agent's Position

1.1

Position and Title.  Asian Dragon hereby engages World Fortune as a bona fide
Agent of Asian Dragon.  World Fortune hereby agrees to such engagement.

1.2

Duties of World Fortune.  Asian Dragon engages World Fortune to fulfill the
duties (“Duties”) specified on Schedule “A” of this Agreement.  World Fortune
hereby agrees to fulfill the Duties specified.  Asian Dragon and World Fortune
agree that the Duties may be replaced, amended, superseded or supplemented from
time to time by written consent by the Parties

1.3

Reporting.  World Fortune will report to and take instructions and directions
from Asian Dragon upon Asian Dragon’s indication of its desire to proceed with
any specific opportunity as presented to Asian Dragon by World Fortune (an
“Opportunity”).

1.4

Commitment of World Fortune.  During the term of this Agreement, World Fortune
will devote any time required to promote the best interests of Asian Dragon on a
non-exclusive basis.  In carrying out its Duties, World Fortune will use its
full abilities, knowledge, expertise, technical skill and ingenuity, among other
things, to meet this standard.  In addition, World Fortune will carry out its
Duties honestly, in good faith and in the best interests of Asian Dragon.

2.

Compensation

2.1

World Fortune shall be compensated in the form and in the amount as agreed to
between the Parties (the “Compensation”) such Compensation to be set out in each
separate formal agreement entered into between the Parties (a “Formal
Agreement”) such Formal Agreements to be executed upon World Fortune brining to
Asian Dragon a satisfactory Opportunity.

2.2

Reimbursement of Expenses.  Asian Dragon will reimburse World Fortune for all
reasonable expenses incurred by World Fortune in the performance of its Duties
and with respect to each Opportunity which is evidenced by a Formal Agreement,
provided that World Fortune provides Asian Dragon with a written expense
account, in a form satisfactory to Asian Dragon.

3.

Funding to Held in Trust

3.1

The Parties acknowledge and agree that at certain times and with respect to the
evaluation of certain Opportunities, Asian Dragon will be required to provide
certain funds (the “Funds”) to be placed in trust with World Fortune to provide
requisite authority to World Fortune to proceed with the evaluation of an
Oppportunity by the Gold Bureau of China and the Chinese Government.  The
Parties further acknowledge that these Funds will at all times remain the
property of Asian Dragon or its assignees.

4.

Term and Termination

4.1

Term.  This Agreement shall become effective as of the Effective Date and shall
continue during the term of any contract negotiated by World Fortune on Asian
Dragon’s behalf in connection with an Opportunity and shall be automatically
extended, unless terminated in accordance with the provisions of this Agreement.

4.2

World Fortune’s Right to Terminate for any Reason.  World Fortune may terminate
this Agreement for any reason:

(a)

at any time upon providing 10 days advance notice in writing to Asian Dragon; or

(b)

upon a material breach or default of any term of this Agreement by Asian Dragon,
but only if World Fortune has first given written notice of such breach or
default to Asian Dragon and Asian Dragon have failed to rectify the breach or
default within a period of 10 days following receipt of such notice.  

4.3

Asian Dragon’s Right to Terminate for any Reason.  Asian Dragon may terminate
this Agreement for any reason:

(a)

at any time upon providing 10 days advance notice in writing to World Fortune;
or

(b)

upon a material breach or default of any term of this Agreement by World
Fortune, but only if Asian Dragon have first given written notice of such breach
or default to World Fortune and World Fortune has failed to rectify the breach
or default within a period of 10 days following receipt of such notice.  

5.

Remedies

5.1

Defences of World Fortune.  The existence of any claim, demand, action or cause
of action by World Fortune against Asian Dragon whether based on this Agreement
or otherwise, will not constitute a defence to the enforcement by Asian Dragon
of any of its rights under this Agreement.

5.2

Injunctive Relief.  The parties to this Agreement recognize that a breach by
World Fortune of any of the provisions of this Agreement may result in damages
to Asian Dragon and that Asian Dragon would not be adequately compensated for by
monetary award.  Accordingly, World Fortune agrees that in the event of any such
breach, in addition to all the remedies available to Asian Dragon at law or in
equity, Asian Dragon shall be entitled as a matter of right to apply to a court
of competent jurisdiction for such relief by way or restraining order,
injunction, decree or otherwise, as may be appropriate to ensure compliance with
the provisions of this Agreement.

5.3

Covenants Reasonable.  World Fortune confirms that the provisions in this
Agreement are reasonable and valid based on the fiduciary and sensitive position
World Fortune will occupy with Asian Dragon.  All defences to the strict
enforcement or validity of the sections in this Agreement are waived by World
Fortune.  World Fortune further acknowledges that any covenant contained in this
Agreement may be enforced by injunction issued in any court having jurisdiction,
and by the award of damages and any other relief allowed by law.

6.

General

6.1

Rights and Ownership.  World Fortune agrees that any and all rights of every
kind associated with any Opportunity evidenced by a Formal Agreement with Asian
Dragon shall and will remain the sole rights and ownership of Asian Dragon,
until such time as rights or ownership may pass from Asian Dragon pursuant to
any sale or option of the Opportunity.

6.2

Time.  Time shall be of the essence in this Agreement.

6.3

Severability.  If any provision of this Agreement or any part of any provision
(the “Offending Provision”) is declared or becomes unenforceable, invalid or
illegal for any reason whatsoever including, without limiting the generality of
the foregoing, a decision by any competent courts, legislation, statutes, bylaws
or regulations or any other requirements having the force of law, then the
remainder of this Agreement will remain in full force and effect as if this
Agreement had been executed without the Offending Provision.

6.4

Amendments.  No amendment, change or modification of this Agreement will be
valid unless it is in writing and signed by each of the Parties.

6.5

Assignment.  This Agreement is not assignable by World Fortune in whole or in
part without the prior written consent of Asian Dragon.  Any attempt by World
Fortune to assign any of the rights or to delegate any of the duties or
obligations under this Agreement without such prior written consent is void.
 Asian Dragon may assign this Agreement without the consent of World Fortune.

6.6

Enurement.  Subject to the restrictions on assignment contained in this
Agreement, this Agreement will enure to the benefit of and be binding on the
Parties and their respective heirs, executors, administrators, successors and
permitted assigns.

6.7

Governing Law and Attornment.  This Agreement will be governed by and construed
in accordance with the laws of British Columbia and the federal laws of Canada
applicable in British Columbia.  The parties irrevocably submit to and accept
generally and unconditionally the exclusive jurisdiction of the courts and
appellate courts of British Columbia with respect to any legal action or
proceeding which may be brought at any time relating in any way to this
Agreement.  Each of the parties irrevocably waives any objection it may now or
in the future have to the venue of any such action or proceeding, and any claim
it may now or in the future have that any such action or proceeding has been
brought in an inconvenient form.

6.8

Entire Agreement.  This Agreement and any documents and agreements to be
delivered pursuant to this Agreement supersede all previous invitations,
proposals, letters, correspondence, negotiations, promises, agreements,
covenants, conditions, representations and warranties with respect to the
subject matter of this Agreement.  There is no representation, warranty,
collateral term or condition or collateral agreement affecting this Agreement,
other than as expressed in writing in this Agreement.  No trade terms or trade
usages are to be incorporated by reference implicitly or otherwise into this
Agreement, unless expressly referred to in this Agreement.

6.9

Waiver.  No failure or delay on the part of any party in exercising any power or
right under this Agreement will operate as a waiver of such power or right.  No
single or partial exercise of any right or power under this Agreement will
preclude any further or other exercise of such right or power.  No modification
or waiver of any provision of this Agreement and no consent to any departure by
any party from any provision of this Agreement will be effective until the same
is in writing.  Any such waiver or consent will be effective only in the
specific instance and for the specific purpose for which it was given.  No
notice to or demand on any party in any circumstances will entitle such party to
any other or further notice or demand in similar or other circumstances.

6.10

Further Assurances.  Each of the parties will promptly execute and deliver to
the other at the cost of the other such further documents and assurances and
take such further actions as the other may from time to time request in order to
more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights, interests and remedies intended to be created
in favour of the other.

6.11

Acknowledgement of Receipt.  Each of the parties acknowledges receiving an
executed copy of this Agreement.

6.12

Counterparts.  This Agreement may be executed in any number of counterparts with
the same effect as if all parties had signed the same document.  All of these
counterparts will for all purposes constitute one agreement, binding on the
parties, notwithstanding that all parties are not signatories to the same
counterpart.  A fax transcribed copy or photocopy of this Agreement executed by
a party in counterpart or otherwise will constitute a properly executed,
delivered and binding agreement or counterpart of the executing party.

Notice.  Any notice, direction, request or other communication required or
contemplated by any provision of this Agreement will be given in writing and
will be given by delivering same to the Parties at their respective addresses as
set out above.

IN WITNESS WHEREOF the parties have hereunto set their hands and seals effective
as of the date first above written.




SIGNED, SEALED, AND DELIVERED




Per:




___/s/ John Karlsson__________________________

ASIAN DRAGON GROUP INC.




_____John Karlsson__________________________

Name




____President and Director_____________________

Title










SIGNED, SEALED, AND DELIVERED




Per:




___/s/ Richard Tong __________________________

WORLD FORTUNE ENTERPRISE INC.




_____Richard Tong___________________________

Name




_____Director________________________________

Title




















--------------------------------------------------------------------------------



SCHEDULE "A"




Duties and Responsibilities of World Fortune

The Duties of World Fortune are as follows:

1.

To search, introduce and assess any and all Opportunities as defined in the
Agreement;

2.

To negotiate with any potential asset holder, optionee or agent of an
Opportunity, in the best interests of Asian Dragon, to purchase, option or
othewise deal with said Opportunity and to present such Opportunity to Asian
Dragon;

3.

To finalize, upon consent by Asian Dragon, utilizing any and all means in World
Fortune's power, any purchase, option or other dealing with said Opportunity,
including any and all ancillary rights associated with the Opportunity.















